DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Sheshadri et al. (Sheshadri), Pub. No. .
As to claim 1, Sheshadri teaches the invention as claimed, including network configuration method, comprising: 
obtaining instantiated configuration data based on a configuration parameter of a to-be-configured network device and at least one configuration command comprised in a configuration template file corresponding to a type of network devices of a same type, wherein the at least one configuration command indicates a relationship between the configuration parameter of the to-be-configured network device and a configuration parameter of another network device (Sheshadri; paragraphs [0025; 0030; 0037]); and 
instructing the to-be-configured network device to perform configuration based on the instantiated configuration data (Sheshadri; paragraphs [0028; 0038]).

As to claims 2-4, Sheshadri teaches the at least one configuration command comprises a first configuration command indicating a relationship between the configuration parameter of the to-be-configured network device and a parameter of a first network device, and wherein obtaining the instantiated configuration data comprises: obtaining the parameter of the first network device based on the first configuration command; and in response to the parameter of the first network device being obtained, generating the instantiated configuration data based on the first configuration command; 
in response to not obtaining the parameter of the first network device, sending the configuration parameter of the to-be-configured network device and the first configuration command to the to-be-configured network device; receiving a confirmation response message indicating that the instantiated configuration data is correct (Sheshadri; paragraphs [0037-0038]). 
As to claims 5-7, Sheshadri teaches comparing attribute information of a primary network device with attribute information of another network device of a same type before obtaining the instantiated configuration data; and determining that the attribute information of the primary network device meets a first preset condition; receiving at least one configuration template file from a second network device, wherein the at least one configuration template file comprises the configuration template file; instructing a backup network device of a different type to back up the configuration template file (Sheshadri; paragraphs [0027; 0037; 0039]).

As to claims 8-9, Sheshadri teaches after a third network device of a same type as a primary network device joins in the network, and in response to the attribute information of the primary network device meeting a first preset condition, generating instantiated configuration data of the third network device based on a configuration parameter of the third network device and a configuration command in a configuration template file corresponding to the type of the third network device; in response to the attribute information of the third network device meeting the first preset condition, determining that the third network device is a new primary network device, and clearing the instantiated configuration data (Sheshadri; paragraphs [0027; 0037]).

As to claims 10-11, Sheshadri teaches after a third network device of a different type as a primary network device joins in the network, and in response to the attribute information of the third network device meeting the second preset condition, determining that the third network device is a new backup network device; and sending the configuration template file to the new backup network device; in response to the attribute 
Claims 12-20 have similar limitations as claims 1-11; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                          

/Le H Luu/
Primary Examiner, Art Unit 2448